Title: To Benjamin Franklin from the Marquise de Lafayette, 19 August 1779
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


ce 19 aouts 1779
Mr. De La fayette a envoyé par une occasion, la lettre ci-jointe, a Mde. De la fayette, pour monsieur franklin. Elle a lhonneur de la lui envoyer; et de le prevenir en meme tems, que sil a quelque reponse a faire, il part cette nuit pour le havre une occasion très sure. Le Commissionaire repassera s’il le veut cet après midy pour prendre ses lettres. Mde. De la fayette prie seulement monsieur franklin de vouloir bien lui donner ses ordres a ce sujet. Elle a lhonneur de lui faire mille complimens.
 
Notation: M. De Lafayette ce 19 Aout 1779.
